 1                              UNITED STATES DISTRICT COURT

 2                                      DISTRICT OF NEVADA

 3 Nationstar Mortgage, LLC,                                 Case No.: 2:16-cv-00375-JAD-PAL

 4            Plaintiff

 5 v.                                                                 Order Lifting Stay

 6 Torrey Pines Ranch Estates Homeowners                                 [ECF No. 41]
   Association, et al.
 7
          Defendants
 8
   ALL OTHER CLAIMS/PARTIES
 9

10         Good cause appearing, IT IS HEREBY ORDERED that Plaintiff’s motion to lift stay

11 [ECF No. 41] is GRANTED IN PART, in that THE STAY IS LIFTED, but some of the other

12 details and deadlines requested by the motion are denied or revised. Instead, IT IS FURTHER

13 ORDERED that the parties have the following deadlines and obligations to move this case

14 forward:

15 Meet & Confer:

16         The parties have until May 24, 2018, to meet and confer as defined by Local Rule IA

17 1-3(f) regarding (1) a proposed discovery plan and scheduling order as contemplated by Local

18 Rule 26-1, (2) what discovery needs to be conducted, (3) what viable claims and defenses remain

19 in the case in light of recent decisions from the Supreme Court of Nevada, and (4) the issues that

20 the parties intend to raise in any dispositive motion that the parties anticipate filing within the

21 next 90 days. A party representative must attend the meet and confer, either in person or

22 by telephone. Requests to be excused from any aspect of this meet-and-confer requirement will

23 be denied absent extraordinary circumstances.
 1 Stipulated Discovery Plan and Scheduling Order:

 2         The parties must file their Stipulated Discovery Plan and Scheduling Order in compliance

 3 with Local Rule 26-1 by June 7, 2019.

 4 Responses to Pleadings:

 5         Any party who has been properly served with a pleading but had not yet answered it by

 6 the time the stay was entered has until May 17, 2019, to answer or otherwise respond to the

 7 pleading. If the response is a motion, it must comply with the certificate requirement below.

 8 Certificate Required with Dispositive Motions:

 9         Any dispositive motion filed within the next 90 days must be accompanied by a

10 declaration by the movant’s counsel that sets forth the details of the conference in compliance

11 with Local Rule IA 1-3(f)(2) and certifies that, despite good-faith efforts, the issues raised in the

12 motion could not be resolved. The court may summarily deny any motion that fails to comply

13 with this requirement.

14         Dated: April 22, 2019

15                                                            _________________________________
                                                                         ___
                                                                           ______
                                                                               _ _______
                                                                                       _________  _ _
                                                              U.S. District
                                                                         ct Judge
                                                                             JJuuddgge Jennifer
                                                                                           iifferr A. Dorsey
                                                                                       Jennif
16

17

18

19

20

21

22

23



                                                     2
